FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                    SEPTEMBER 1, 2022
                                                                STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                 2022 ND 167

In the Interest of J.G., minor child

State of North Dakota,                            Petitioner and Appellee
      v.
J.G., child, T.R., father,                                  Respondents
      and
M.G., mother,                                   Respondent and Appellant



                                 No. 20220189



In the Interest of M.G., minor child

State of North Dakota,                            Petitioner and Appellee
      v.
M.G., child, T.R., father,                                  Respondents
      and
M.G., mother,                                   Respondent and Appellant



                                 No. 20220190

Appeal from the Juvenile Court of Ward County, North Central Judicial
District, the Honorable Connie S. Portscheller, Judicial Referee.

AFFIRMED.
Per Curiam.

Rozanna C. Larson, State’s Attorney, Minot, N.D., for petitioner and appellee;
submitted on brief.

Kyle R. Craig, Minot, N.D., for respondent and appellant; submitted on brief.
                           Interest of J.G. & M.G.
                          Nos. 20220189 & 20220190

Per Curiam.

[¶1] M.G. appeals from a juvenile court order terminating her parental rights
to her minor children, J.G. and M.G. The order also terminated the parental
rights of the children’s father, T.R. The juvenile court found the children were
in need of protection, the conditions causing the need for protection were likely
to continue and for that reason the children are suffering or will probably suffer
serious physical, mental, moral, or emotional harm, and the children had been
in foster care for at least 450 out of the previous 660 nights. N.D.C.C. § 27-
20.3-20(1)(c)(1) and (2). The court terminated M.G.’s and T.R’s parental rights.

[¶2] On appeal, M.G. argues the juvenile court erred in terminating her
parental rights, because the evidence in the record does not support the court’s
decision and the court failed to consider important evidence. After reviewing
the record, we conclude the court’s findings are supported by clear and
convincing evidence and are not clearly erroneous. A finding that a child is in
need of protection, plus either of the other two findings, provides an adequate
and independent ground for termination. We conclude the court did not abuse
its discretion in terminating M.G.’s parental rights. We summarily affirm
under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1